                Case 7:21-mj-00005-RSB Document 1-4 Filed 01/13/21 Page 1 of 1 Pageid#: 12
$2 5HY $UUHVW:DUUDQW



                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRUWKH
                                                         District of Columbia
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                                                                              &DVH1R
                        -$&2% )5$&.(5




                               Defendant


                                                        $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         -$&2% )5$&.(5                                                                                     
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW        u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                       u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ               u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV


   86&  D   .QRZLQJO\ (QWHULQJ RU 5HPDLQLQJ LQ DQ\ 5HVWULFWHG %XLOGLQJ RU *URXQGV :LWKRXW /DZIXO $XWKRULW\

   86&  H   9LROHQW (QWU\ DQG 'LVRUGHUO\ &RQGXFW RQ &DSLWRO *URXQGV
                                                                                                         Digitally signed by Robin
                                                                                Robin M.                 M. Meriweather
                                                                                                         Date: 2021.01.12 12:35:23
'DWH                                                                 Meriweather              -05'00'
                                                                                             Issuing officer’s signature

&LW\DQGVWDWH         :DVKLQJWRQ '&                                         5RELQ00HULZHDWKHU860DJLVWUDWH-XGJH
                                                                                              Printed name and title


                                                                   5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                           DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                            

'DWH
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
